                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


UNITED STATES OF AMERICA

v.                                                        Case No: 6:00-cr-59-Orl-41GJK

SALOMON DESRIVIERES
                                           /

                                           ORDER

       THIS CAUSE is before the Court on a Petition for Warrant or Summons for Offender

Under Supervised Release (Doc. 479) filed on August 19, 2019, by the U.S. Probation Office upon

a probation officer’s belief that Defendant violated the conditions of his supervision. A final

hearing on the violation was held by Magistrate Judge Gregory J. Kelly on October 15, 2019.

Judge Kelly prepared a Report and Recommendation (Doc. 494) on October 15, 2019. Defendant

appeared before this Court on November 15, 2019, with counsel, Ali Kamalzadeh and Nicole

Mouakar and the Assistant United States Attorney.

       After a de novo review of the record, and noting that no objections were timely filed, the

Court agrees with the analysis set forth in the Report and Recommendation. Therefore, it is

ORDERED and ADJUDGED as follows:

          1. The Report and Recommendation (Doc. 494) is ADOPTED and CONFIRMED

              and made a part of this Order.

          2. The Court finds that Defendant violated Conditions 1, 3, and 7 of his supervised

              release.

       It is furthered ORDERED that Defendant is hereby REINSTATED to supervision. While

on supervised release, Defendant shall comply with the standard conditions adopted by the Court




                                          Page 1 of 3
in the Middle District of Florida. In addition, Defendant shall comply with the following special

conditions:

              1. Defendant shall be placed on curfew for a period of 30 days. During this time,

                 Defendant shall remain at his place of residence between the hours of 10:00 p.m.

                 and 4:00 a.m. each day unless granted permission in advance by the probation office

                 to be elsewhere.

              2. Defendant may be required to wear an electronic monitoring device, to comply with

                 telephone equipment restrictions, and to follow electronic monitoring procedures

                 specified by the probation office to facilitate the monitoring process. Further,

                 Defendant shall be required to contribute the costs of services for such monitoring

                 not to exceed an amount determined reasonable by the probation office based on

                 Defendant’s ability to pay.

              3. Defendant shall participate in a substance abuse program (outpatient and/or

                 inpatient) and follow the probation officer’s instructions regarding the

                 implementation of this court directive. Further, Defendant shall contribute to the

                 costs of these services not to exceed an amount determined reasonable by the

                 Probation Office’s Sliding Scale for Substance Abuse Treatment Services. During

                 and upon the completion of this program, Defendant is directed to submit to random

                 drug testing.

              4. Defendant shall refrain from the unlawful use of a controlled substance, and shall

                 submit to a drug test within fifteen days of placement on supervised release and at

                 least two periodic drug tests thereafter as directed by the probation officer. The




                                               Page 2 of 3
              Court orders Defendant to submit to random drug testing not to exceed two tests

              per week.

       DONE and ORDERED in Orlando, Florida on November 21, 2019.




Copies furnished to:

Counsel of Record




                                        Page 3 of 3
